Honorable Roger Langston (sic) (Rodger Langster) State Representative 39 Colonial Heights Heber Springs, Arkansas  72543
Dear Representative Langston: (sic)
This is in response to your inquiry whereby you submitted the following:
   One of my constituents asked for an official Attorney General's opinion for the number of days a city of the second class has to publish an ordinance in a newspaper of general circulation within the city after the ordinance is adopted by the City Council, and the effective date of the ordinance with respect to referendum action and publication.
Please find enclosed a copy of Ark. Stat. Ann. 19-2404.  You will note that all ordinances are required to be published in some newspaper of general circulation in the city.  Since there is only the word published I assume it only means one time.
The effective date of an ordinance is the date of its publication and this sets the time with respect to referendum action.
Eureka Springs v. Brightman, 243 Ark. 836, 422 S.W.2d 681 (1968).
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Rodney Parham.
Yours truly,
Steve Clark Attorney General
SC:RP:lm